DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Response to Amendment
The Amendment filed on 11/12/2020 has been entered. Claims 29, 32-39 and 47-57 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a) rejection previously set forth in the final Office Action mailed 8/12/2020.	

Election/Restrictions
Claims 29, 33-34 and 47-57 are allowable. Claims 35-39, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/22/2017, is hereby withdrawn and claims 35-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Tanpitukpongse on 2/24/2021.

The application has been amended as follows: 
Claim 29 should Read:
29.     	A system for determining a plurality of hemostatic parameters for a blood sample, the system comprising:
a system housing;
a receptacle defined in part by the system housing and configured to retain a single use cartridge;
a cartridge, the cartridge configured for single-use having wells configured to hold blood samples therein, the wells defining a first test chamber, a second test chamber, and a third test chamber coupled to a respective first test channel, second test channel, and third test channel, each defined in part by a space sufficient to allow induced displacement of the blood sample in the test chamber from an application of a force applied to the blood sample to interrogate one or more viscoelastic properties of the test sample, the cartridge comprising comprises a fluid pathway having an inlet, defined by a housing of the cartridge, and from which an external vessel establishes fluid communications, to receive a test sample, wherein the fluid pathway is in fluid communication with the first test chamber, the second test chamber, and the third test chamber to deliver the test sample, or a portion thereof, to the wells, the cartridge comprising all reagents needed for evaluating indices of hemostasis to assess main components of hemostasis comprising plasma coagulation factors, platelets contribution, and fibrinogen contribution to coagulation; 

a second combination of reagents forming a second set of one or more lyophilized reagents pre-loaded in the cartridge, the second set of one or more lyophilized reagents being disposed along a space of the second test channel, wherein the second combination of reagents includes i) a reagent, or a combination of reagents, configured to activate coagulation and ii) a reagent, or a combination of reagents, configured to inhibit platelet function; and
a third reagent or a third combination of reagents forming a third set of one or more lyophilized reagents pre-loaded in the cartridge, the third set of one or more lyophilized reagents being disposed along a space of the third test channel, wherein the third reagent, or a reagent included in the third combination of reagents, is configured to activate coagulation via the intrinsic pathway;
a pump-mechanism configured to fill the first test chamber, the second test chamber, and the third test chamber, wherein the pump-mechanism is configured to generate a pressure that cause the one or more blood samples to move through channels of the cartridge, when the cartridge is placed in the receptacle, to the first test chamber, the second test chamber, and the third test chamber of the cartridge; 
a piezo-actuated device coupled to the receptacle within the system housing, the piezo-actuated device being configured to induce vibration of the one or more blood samples in the wells to measure changes in viscoelastic properties of the blood samples over time; 
an analyzer configured to receive signals associated with the one or more blood samples and to determine, based on the measured viscoelastic properties, at least two hemostatic parameters, wherein the at least two hemostatic parameters include at least two different types of parameters selected from the group consisting of contribution are respectively determined from an assessed clot stiffness associated with a clot formed in at least one of the test chambers, and wherein the parameter associated with the plasma 
a display contained within the system housing, the display being connected to the analyzer to receive the determined at least two hemostatic parameters and to present on a graphical user interface the determined parameters, including the parameters associated with the plasma coagulation factors, the platelets contribution, and the fibrinogen contribution, wherein the displayed plasma coagulation factors, platelets contribution, and fibrinogen contribution are used to quantify hemostatic dysfunction and direct appropriate treatment.

Claim 39 should Read:
39. 	The system of Claim 35, wherein the single use cartridge further comprises:
a filter located on an external surface of the housing, the filter being in communication with the first, second, and third test chambers and configured to allow air to pass out of the housing while retaining the sample therein when a pressure differential is subjected to the cartridge.

Allowable Subject Matter
Claims 29, 32-39 and 47-57 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798